DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 8/18/2020. Claims 1-14 and 18 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-14 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
More specifically, applicant claims “a semantic model instantiation method, comprising: 
receiving an ontology-based semantic model, parsing the semantic model and converting the semantic model into a characteristic vector set, characteristic 
importing a semi-structured file, and converting the semi-structured file into a key word vector based on a semantic vector of the semantic model; and 
comparing a correlation between the semantic vector of the semantic model and the key word vector, and identifying a key word vector corresponding to the semantic vector of the semantic model.”.
In the applicant’s specification page 11, the applicant teaches “[0048] where for example, semantic vectors are "a worker operates a machine C," "a worker produces products” and "a machine has a fault", where "operate", "produce" and "has" are relations therebetween.”
The Examiner notes, the phrase “a worker operates a machine C,” does not appear to be a vector in any interpretation of the word vector. Wherein a vector is defined as a quantity having a direction as well as magnitude, or a matrix having a row or column. The Examiner notes the discussed semantic vector is neither of these. Furthermore, the applicant teaches of having multiple vectors such as a characteristic vectors which include semantic vectors and characteristic vectors (which is confusing, because a characteristic vector is a characteristic vector, and 
The Examiner notes, the keyword vector on page 14 appears to be in matrix form, and designates two rows, of which the Examiner notes has multiple interpretations, such as a weight or term frequency attached to the particular key word, and in matrix form, for example 2 rows x N columns. However, applicant states on page 11, “Specifically, each vector includes class name, vector name and a relation therebetween.” Then proceeds to give an example of one of the semantic vectors, “(class name, vector 1, vector 2…vector N, relation 1, relation 2…relation M).” The Examiner notes the original disclosure does not teach nor clearly explains how the taught/example semantic vectors, which are just phrases, not in any matrix form or quantity having magnitude and direction, are indeed vectors. Nor does the applicant make clear how each vector, which must include a class name, vector name and relation therebetween, is related to a single semantic vector “a worker operates a machine C”, which is supposed to comprise a class name, a vector name and a relationship therebetween, wherein the Examiner fails to locate this teaching in the specification. Furthermore, Fig. 2 of the applicant’s original disclosure, which on page 11, is taught as an ontology (yet not taught as an “ontology-based semantic model” does not appear to teach how both semantic vectors (i.e. “a worker operates a machine C”) and characteristic vectors. The Examiner further is unable to identify the class name, and vector name from the original disclosure (i.e. class name, from Fig. 2, “product model” or a sub class such as “Manpower”). 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “vector” in claim 1 is used by the claim to mean a phrase such as “a worker operates a machine C,” while the accepted meaning is “a matrix, or a quantity having direction as well as magnitude.” The term is indefinite because the specification does not clearly redefine the term. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claims are directed to the abstract idea of collecting and comparing information. 
More specifically, in claim 1, “a semantic model instantiation method, comprising: 
receiving an ontology-based semantic model, parsing the semantic model and converting the semantic model into a characteristic vector set, characteristic vectors of the characteristic vector set representing classes and attributes of an ontology and a relation between the attributes; 
importing a semi-structured file, and converting the semi-structured file into a key word vector based on a semantic vector of the semantic model; and 
comparing a correlation between the semantic vector of the semantic model and the key word vector, and identifying a key word vector corresponding to the semantic vector of the semantic model.
 The abstract idea, under step 1 of the subject matter eligibility test (see Alice v. Mayo below), of gathering information, analyzing it and displaying certain results of the collection and analysis are all steps of organizing, analyzing and 
The use of a general purpose computer to implement the abstract idea does not render the claims statutory. The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than: recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry, with respect to claims 8 and 18. Regarding the dependent claims below, the “further comprising” limitations, which are an extension of the comparison only further extend the abstract idea. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the 
The dependent claims 2-7, 9-14 and 18 fail to overcome the 35 U.S.C. 101 rejection directed towards independent claim 1 as discussed above, and thus, are also directed towards non-statutory subject matter (see Federal Register, Vol. 79, No. 241, December 16, 2014, Page 74624; and Alice Corp., 134 S. Ct. at 2359; and Digitech Image Tech. LLC v. Electronics for Imaging, Inc.-organizing and manipulating information through mathematical correlations, 758 F.3d 1344 (Fed Cir. 2014), Electric power group-collecting, analyzing and displaying certain results, and Classen-Collecting and comparing known information).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stratogiannis et al. (Stratogiannis, Advancing the terminological classification of semi-structured documents).
As per claim 1, Stratogiannis teaches a semantic model instantiation method, comprising: 
receiving an ontology-based semantic model, parsing the semantic model and converting the semantic model into a characteristic vector set, characteristic vectors of the characteristic vector set representing classes and attributes of an ontology and a relation between the attributes (pages 335-336-section III-his parsing, “ontology” as the semantic model, wherein the semantic model is converted into a vector set, comprising classes, attributes and relations/roles between the attributes); 
importing a semi-structured file, and converting the semi-structured file into a key word vector based on a semantic vector of the semantic model (ibid, section V-including structured and unstructured information, as the semi-
comparing a correlation between the semantic vector of the semantic model and the key word vector, and identifying a key word vector corresponding to the semantic vector of the semantic model (ibid-pages 336-337 section VI, and section III paragraph 2, his instance classified into the identified key word vector “sweater” corresponding to the semantic vector of the semantic model-Fig. 3-as defined by the ontology, classes, subclasses and values as the corresponding confidence values as the vector).
As per claim 4, Stratogiannis teaches the semantic model instantiation method of claim 1, wherein the ontology includes classes, attributes and a relation between the attributes (ibid-Figs. 2, 3 pages 335-336-his ontology comprising classes, attributes and a relation/roles, “has technique”, “has material” etc. see section III class discussion).
As per claim 5, Stratogiannis teaches the semantic model instantiation method of claim 1, wherein the importing of the semi-structured file, and he converting of the semi-structure file comprises, when the semi- structured file is a form file:
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stratogiannis as applied to claim 1 above, and further in view of Castells et al. (Castells, An adaptation of the Vector-Space Model for Ontology-Based Information Retrieval).
claim 2, Stratogiannis teaches the semantic model instantiation method of claim 1, further comprising, after receiving and before the importing: 
[matching a near-synonym of a word of the semantic vector based on the semantic vector of the semantic model]; 
and wherein after the semi-structured filed is imported, the converting of the semi- structured file imported, into the key word vector, is based on the semantic vector of the semantic model [and is based on the near-synonym thereof] (ibid-Stratogiannis-page 336 section V and VI-his vector for tokens/keywords, based on the semantic vector).
Stratogiannis lacks explicitly teaching that which Castells teaches matching a near-synonym of a word of the semantic vector based on the semantic vector of the semantic model (Castells, page 264-column 2, last paragraphs-page 265 section 3.2-column 1-his synonym to word matching); 
and wherein after the semi-structured filed is imported, the converting of the semi- structured file imported, into the key word vector, is based on the semantic vector of the semantic model and is based on the near-synonym thereof (ibid-Castells section 3.2 and 3.3, pages 264-265-his document having word, converted into keyword vectors, based on semantic vector classification of the ontology).
KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be identifying a correct keyword based on synonyms (ibid-Castells, section 3.2 page 265).
As per claim 3, Stratogiannis teaches the semantic model instantiation method of claim 1, further comprising:
extracting instance data, of the semi-structured file of the key word vector corresponding to the semantic vector (ibid-page 336 section V-his extracted instances), [to a database].
Castells teaches the lacking limitation, extracting instance data, of the semi-structured file of the key word vector corresponding to the semantic vector to a database (ibid-Castells, page 265, Fig 2 and section 3.3-his RDF KB and Document base, comprising instance data, key word vectors corresponding to semantic vector).  
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Stratogiannis and Castells to combine the prior art element of keyword identification as taught by Stratogiannis with the generation of a knowledge base as taught by Castells as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be identifying a correct keyword based and processing queries based on the keywords(ibid-Castells, section 3.3 and 4 page 265-266).
As per claim 6, Stratogiannis with Castells make obvious the semantic model instantiation method of claim 3, wherein the extracting of the instance date further comprises:

wherein the parameter mapping shows a matched key word vector and semantic vector (ibid-pages 266, 267 section 4.2- as the parameter mapping in his document vector comprising keyword vectors matched to semantic vectors).
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stratogiannis in view of Castells as applied to claim 6 above, and further in view of Fan et al. (Fan, KeyOnto: A Hybrid Knowledge Retrieval Model in Law Semantic Web).
As per claim 7, Stratogiannis with Castells make obvious the semantic model instantiation method of claim 6, but lack explicitly teaching that which Fan teaches, wherein the correlation matrix is constructed according to:

    PNG
    media_image1.png
    53
    228
    media_image1.png
    Greyscale

wherein M.sub.ij. is a correlation, O is a semantic vector, k is a key word vector, w.sub.q. is a weight, Sim.sub.q. is a correlation algorithm, and i, j,q are natural numbers (pages 181-182-his keyword-concept correlation matrix, “M” see his weight, concept, keyword, and terms matrix, and similarity algorithm page 182, including “M” and Sim algorithm).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Stratogiannis and Castells with Fan to combine the prior art element of keyword identification as taught by Stratogiannis with the generation of a knowledge base as taught by Castells with the correlation matrix as taught by Fan as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be identifying a correct keyword based and processing queries based on the .
Claims 8, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stratogiannis in view of Brenner et al. (Brenner, US 11,238,109).
As per claim 8, claim 8 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Stratogiannis with Brenner make obvious a semantic model instantiation system, comprising:
a processor (Brenner-teaches the lacking element, Fig. 13, his processor, ); and
a memory coupled with the processor, the memory storing instructions, the instructions enabling an electronic apparatus to execute actions when being executed by the processor, and the actions comprising (ibid-Brenner-teaches the lacking element, Fig. 13 his memory, C.35 lines 37-C.36 line 7-his instructions):
receiving an ontology-based semantic model, parsing the semantic model and converting the semantic model into a characteristic vector set, characteristic vectors of the characteristic vector set representing the classes and attributes of 
importing a semi-structured file, and converting the semi-structured file into a key word vector based on a semantic vector of the semantic model (ibid); and
comparing a correlation between the semantic vector and the key word vector, and identifying a key word vector corresponding to the semantic vector of the semantic model (ibid).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Stratogiannis and Brenner to combine the prior art element of keyword identification as taught by Stratogiannis with system as taught by Brenner as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be 
As per claims 11 and 12, the claims set forth limitations similar to claims 4 and 5, respectively, and are therefore rejected under similar reasons and rationale. 
As per claim 18, claim 18 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the computer readable medium is deemed to embody the method, such that Stratogiannis teaches with Brenner makes obvious a non-transitory computer readable medium, storing a computer executable instruction, the computer executable instruction enabling at least one processor to execute the method of claim 1, when being executed (see claim 1, method as taught by Stratogiannis, Brenner-teaches the lacking element of a non-transitory computer readable medium, C.35 lines 37-C.36 line 7-his instructions and computer readable medium).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be identifying a correct keyword using a computing platform/system with corresponding instructions (ibid-Brenner C.35).
Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stratogiannis in view of Brenner as applied to claim 8 above, and further in view of Castells.
As per claims 9, 10 and 13, the claims set forth limitations similar to claims 2, 3 and 6 and are thus rejected under similar reasons and rationale. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stratogiannis in view of Brenner in view of Castells as applied to claim 13 above, and further in view of Fan et al.
As per claim 14, the claim set forth limitations similar to claim 7 and is thus rejected under similar reasons and rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
2/24/2022